Citation Nr: 0327142	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 until his 
retirement in July 1970.  The veteran died on May [redacted], 1998; 
the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied service 
connection for the cause of the veteran's death.  The Board 
remanded the case in February 2000 for further development, 
and the case was returned to the Board in September 2003.  


REMAND

In this case, it is noted that the July 1970 service 
separation examination report reflects that chest X-ray 
studies revealed that the veteran's heart size remained at 
the upper limits of normal and should be evaluated 
periodically.  It was not considered disabling at that time.  
It was also noted that his left hemidiaphragm remained 
elevated, mostly in its posterior aspect.  A January 1962 
service medical records reflects that the veteran was seen 
with complaints of chest pain.  The diagnostic impression was 
possible cardiac spasm.  

The veteran's death certificate reveals that the immediate 
cause of death was cardiac arrest, due to or as a consequence 
of congestive heart failure, due to or as a consequence of 
coronary artery disease.  

The veteran's death certificate specifically noted that he 
was an inpatient at the time of his death on May [redacted], 1998; 
however, the most recent hospital records contained in the 
claims file are dated on April 29, 1998.  It appears that 
complete terminal hospital records have not been obtained.  

In addition, private medical records dated in July 1991 show 
that the veteran was treated for adenocarcinoma of the 
prostate.  He underwent a bilateral pelvic lyphadenectomy and 
radical retropubic prostatectomy.  

At the time of his death, service connection was in effect 
for benign prostatic hypertrophy with a history of 
prostatitis, rated 20 percent disabling.  

In pertinent part, the Veterans Claims Assistance Act of 2000 
and the regulations, provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Id.  38 U.S.C.A. § 5103A(d)) (West 
2002).  Given the nature of this case, the Board concludes 
that a VA medical opinion is warranted.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in April 2003.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should make an additional 
attempt to obtain any terminal hospital 
records from the Daniel Freeman Memorial 
Hospital in Inglewood, California not 
currently in the claims file.  The RO 
should inform the appellant of any 
records it is unable to obtain.  

3.  After the above-mentioned has been 
accomplished, to the extent possible, the 
RO should arrange for a VA physician to 
review the veteran's claims file, to 
include the service medical records, and 
offer opinions as to whether it is at 
least as likely as not that the findings 
regarding the veteran's heart noted on 
his service separation examination report 
represents the onset of coronary artery 
disease and, if so, whether there is an 
etiological relationship between the 
findings in service and the cause of the 
veteran's death due to cardiac arrest and 
congestive heart failure many years after 
his separation from active duty service.  
In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected prostate disorder in 
any way contributed to or hastened his 
death.  A rationale should be given for 
the medical opinions expressed.  

4.  The RO should then readjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


